 In the Matter of GRAYSONHEATCONTROL,LTD.andUNITED ELEO-TRICAL,RADIO&MACHINES WORKERS OF AMERICA,LOCAL No. 1421,C. I. O.CaseNo. R-1420.-Decided August 12, 1939Thermostatic Control Manufacturing Industry-Investigation, of Represent-atives:controversy concerning representation of employees; refusal by em-ployer to recognize union until union certified by the Board; controversy as toappropriate unit-UnitAppropriate for Collective Bargaining:production andmaintenance employees, including working supervisors, servicemen, stockroomand shipping clerks, and janitor, excluding non-working supervisors,clericalworkers, draftsmen, laboratory workers, and engineers; controversy as to in-clusion and exclusion of certainemployees-Representatives:dispute as topay-roll date to be used to determine eligibility ; proof of choice in appropriateunit inadequate-ElectionOrderedMr.William R. Walsh,andMr. Francis J. McTernan, Jr.,forthe Board.Mr. Errol Owen Showr,of Los Angeles, Calif., andLatham c.6Watkins,byMr. Paul R. Watkins,of Los Angeles, Calif., for theCompany.Mr. Vernon R. KennedyandMr. A. L. Wirin,both of Los Angeles,Calif., for the Union.Mr. Robert D. Allen,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 4, 1939, United Electrical, Radio & Machine Workersof America, Local 1421, C. I. 0., herein called the Union, filed withthe Regional Director for the Twenty-firstRegion(Los Angeles,California) a petition alleging that a questionaffecting commercehad arisen concerning the representation of employees of GraysonHeat Control, Ltd., Lynwood, California, herein called the Com-pany, and requesting an investigation and certification of represent-atives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On June 6, 1939, the National14 N. L.R.. B., No. 38.491 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDLabor Relations Board, herein called the Board, acting pursuant to,Section 9 (c) of the Act and Article III, Section 3, of National.Labor Relations Board Rules and Regulations-Series 1, as amended,.ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon duenotice.On June, 9, 1939, the Regional Director issued a notice' of hearing,copies of which were duly served upon the Company and upon .theUnion.Prior to the date set for the hearing the Company requesteda postponement thereof, which request was denied by the RegionalDirector.His ruling in this regard is hereby affirmed.Pursuantto the notice a hearing was held on June 26 and 27, 1939, at LosAngeles, California, before A. Bruce Hunt, the Trial Examiner dulydesignated by the Board.The Board and the Company were rep-resented by counsel, and the Union by its district representativeand by counsel; all participated in the hearing.Full opportunityto be heard, to examine and to cross-examine witnesses, and to introduce evidence bearing on the issues was afforded all parties.Duringthe course of the hearing the Trial Examiner made several rulingson motions and on objections to. the admissions of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are hereby af-firmed.Pursuant to the request of the Company duly made afterthe hearing, leave was granted to all parties to file briefs on or beforeJuly 29, 1939.The Company filed a brief which the Board hasconsidered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company is a California corporation, having its principalplace of business at Lynwood, California. It is engaged in the man-ufacture, sale, and distribution of thermostatic controls and employssome 275 workers in its plant.During the year 1937 the Companypurchased raw materials to a value of $480,703.79, consisting prin-cipally of brass and copper, of which about $300,000 represented pur-chases of materials received from points outside the State of Cali-fornia.Approximately the same figures are applicable to purchasesfor 1938.The Company's volume of sales for 1938 was approxi-mately $1,200,000, of which $520,000 represented sales to purchasersoutside the State of California. GRAYSON NEAT CONTROL, LIMITEDII.THE ORGANIZATION INVOLVED493United Electrical, Radio & Machine Workers of America, Local1421, C. I. 0., is a labor organization affiliated with the Congress ofIndustrial Organizations.It apparently admits to membership allemployees of the Company, excluding clerical employees, non-working supervisors, draftsmen, laboratory workers, and engineers.III.THE QUESTION CONCERNING REPRESENTATIONSometime prior to September 1938, and on several occasions there-after, the Union sought to negotiate with the Company in an effortto gain recognition as representative of the employees in the pro-posed unit.This effort met with the repeated refusal of the Com-pany to recognize the Union's claims until it had been certified bythe Board as the proper representative.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Union contends that all production and maintenance em-ployees of the Company, including working supervisors, servicemen,stockroom and shipping clerks, and the janitor, constitute an appro-priate unit; and that non-working supervisors, clerical workers,draftsmen, laboratory workers, and engineers should be excludedtherefrom:The Company agrees to the proposed unit, except thatit desires the inclusion of draftsmen and laboratory workers.Laboratory workers and draftsmen employed by the Company de-velop and test designs for new products or for the improvement ofthose already in production.Their work requires, and they possess,a degree of technical training not required of ordinary productionemployees.They do not participate in production itself.There islittle or no interchange of personnel between the production and -494DECISIONSOF NATIONALLABOR RELATIONS BOARD:maintenance department on the one hand,and the drafting depart-ment and laboratory on the other.We shall exclude draftsmen andlaboratory workers from the unit.We find that the production and maintenance employees of theCompany, including working supervisors,servicemen,stockroom andshipping clerks, and the janitor,but excluding non-working super-visors, clericalworkers, draftsmen,laboratory workers, and engi-neers, constitute a unit appropriate for the purposes of collective bar-gaining and that said unitwillinsure to the employees of theCompany the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe appropriate unit. as above defined consisted of 248 employees,including those on temporary lay-off and 1 not working because ofillness, according to the pay roll of February 25, 1939, the pay-rolldate nearest the date of the filing of the petition herein. It included268 employees, including those not working because of illness or'vacations, according to the pay roll of June 17, 1939, the pay-roll datenearest the dates of the hearing before the Board.At the hearing-a list of the names of employees in the above unit who had eithermade application for membership in the Union or had authorizedthe Union to represent them was introduced in evidence.There are170 names on the list which, it was stipulated, were taken from ap-plications for membership or authorization cards.Six of the cardsbore no signatures.Others were not dated. It further appears thatsome of those whose names were on the list as having signed cardswere not on the Company's pay roll as of June 17, 1939.Althoughno serious question as to the authenticity of the signatures on the-cards was raised, no positive proof of such authenticity was fur--nished.It also appeared at the hearing that some of the employeesof the Company desired to withdraw their applications for member-ship in the Union or their authorization of it as a bargaining agency.Under these circumstances, we believe the policies of the Act willbest be effectuated if the question concerning representation whichhas arisen is resolved in an election by secret ballot.The Union takes the position that the eligible employees in theappropriate unit as of the date of filing of its petition should beused as a basis for determination of the representative.The Com-pany's contention is that the eligible employees on the pay roll ofJune 17, 1939, which was little more than a week preceding thehearing, together with those not appearing thereon because of vaca-tions or illness, should be permitted to vote. It appears that at the GRAYSON HEAT CONTROL, LIMITED495-time of the hearing approximately 20 new employees had been addedto the pay roll since the filing of the petition.The new employees-were hired as a result of an increase in volume of business, and are'considered permanent employees by the Company.The parties are--in disagreement as to the eligibility date.Under the circumstanceswe are of the opinion that the most recent eligibility date will besteffectuate the policies of the Act.We shall accordingly direct thatemployees within the. appropriate unit during the pay-roll period lastpreceding this Direction of Election, excluding any who have quitor been discharged for cause, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAw1.A question affecting commerce has arisen concerning the repre-sentation of employees of Grayson Heat Control, Ltd., Lynwood,California, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.The production "and maintenance employees of the Company,including working supervisors, servicemen, stockroom and shippingclerks,and the janitor, but excluding non-working supervisors,clericalworkers, draftsmen, laboratory workers, and engineers, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (a) of the National Labor Re-lations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for collective bargaining withGrayson Heat Control, Ltd., an election by secret ballot shall beconducted within fifteen (15) days from the date of this Direc-under the direction and supervision of the Regional Director forthe Twenty-first Region, acting in this matter as agent for the Na-tional Labor Relations Board and subject to Article III, Section 9,of said Rules and Regulations, among the production and main-tenance employees of the Company who were employed by the Com-pany during the pay-roll period last preceding the date of this Direc-tion, including working supervisors, servicemen, stockroom and ship-ping clerks, and the janitor, and such of those employees who did 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot work during such pay-roll period because they were ill or onvacation, or who have since been temporarily laid off, but excludingnon-working supervisors, clerical workers, draftsmen, laboratoryworkers, and engineers, and employees who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented, for the purposes of collective bargaining, by the UnitedElectrical,Radio & Machine Workers of America, Local No. 1421,C. I. 0., affiliated with the Congress of Industrial Organizations.